Citation Nr: 1413400	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  07-23 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression with sleep problems.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for a gastrointestinal disability claimed as a stomach disorder, to include diarrhea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.  The Veteran subsequently served in the United States Army Reserves from 1978 to 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In September 2013, the Board remanded the Veteran's claim.  The directed development was completed with regard to the issue of a gastrointestinal disability, and thus there is no prejudice for the Board to proceed with the adjudication of that issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, the Appeals Management Center (AMC) failed to comply with the Board's remand instructions regarding the other two issues on appeal, as no supplemental statement of the case appears to have been issued and no rating decision granting either issue is of record, and therefore, the issues of entitlement to service connection for an acquired psychiatric disability and for diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

The Veteran does not have a clinically diagnosed gastrointestinal disability.





CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran seeks service connection for a gastrointestinal disability, claimed as a stomach disorder, to include diarrhea.

Service treatment records contain numerous complaints of diarrhea, often accompanied by vomiting.  See, e.g., April 1976 Chronological Record of Medical Care (noting "vomit and loose stools"); April 1977 Chronological Record of Medical Care ("long hx of diarrhea - recurrent monthly").  However, upon separation from service, the examining physician indicated that the symptoms, diagnosed as gastroenteritis during service, had resolved.  See June 1977 Report of Medical Examination ("Patient has had frequent episodes of gastroenteritis attributed to eating in Mess Hall.  No problems this exam.").  The medical records do not contain another indication of treatment for a stomach disorder until more than 20 years after his active service.  See August 2005 Statement in Support of Claim ("Also consider stomach problems as directly related to my active duty.....I have had no medical treatment [after service] for this condition either."); see also June 2005 VA Primary Care Physician Note (reporting that Veteran "has no complaints" during annual physical and otherwise recording absence of abdominal or gastrointestinal abnormalities); July 2005 VA Surgery H & P Note ("referred for guiac [sic] positive stool.  pt denies seeing blood in his stool or any other GI problems.").

The first element of a service connection claim, an element not established in this case, is the existence of a current disability.  Shedden, 381 F.3d at 1167.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  Rather, VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.
 
While the Veteran is considered to be competent to report (1) symptoms observable to a layperson (e.g. diarrhea); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to diagnose a complex medical condition, particularly where diagnostic testing performed by trained medical professionals is generally necessary to obtain an accurate diagnosis.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The record does not reflect that the Veteran has the sort of training and medical knowledge required to diagnose gastrointestinal disabilities and the Board finds he is not competent to opine on the correct diagnosis or etiology of his gastrointestinal symptoms, including diarrhea.  See Jandreau v. Nicholson, 492 F. 3d 1372 at 1377 (Fed. Cir. 2007).  The Board will, thus, turn to the medical evidence of record.

The Veteran's post-service medical treatment records contain few references to gastrointestinal issues.  In fact, as noted previously, the Veteran has specifically indicated that he did not seek treatment for his symptoms prior to 2005.  See August 2005 Statement in Support of Claim; see also November 2006 VA Primary Care Physician Note ("He also complains of diarrhea 5x per day for about 20 years.  He never discussed.").  And, in fact, the available medical records suggest that the Veteran's symptoms have resolved.  See, e.g., February 2007 VA Primary Care Physician Note ("He has no more diarrhea [sic]" and otherwise indicating normal gastrointestinal tract); February 2009 VA Primary Care Nursing Note (failing to indicate any diarrhea or other gastrointestinal problems but recording statement:  "I have a lot of gas."); February 2011 VA Primary Care Physician Note (indicating no abdominal or gastrointestinal abnormalities).  In addition, a colonoscopy performed by a private physician failed to indicate any gastrointestinal disease or disability.  See June 2009 Scanned Non-VA Note Addendum (documenting results of colonoscopy performed by private, non-VA physician:  "Exam Result:  Normal; on date:  June 7, 2009").  As described, the medical treatment records do not establish a current gastrointestinal disability.

Nevertheless, given the Veteran's complaints and his showing of in-service symptoms of diarrhea, the Board remanded the Veteran's claim to obtain a VA examination which was provided in October 2013. The examiner was directed to determine whether the Veteran has, or had at any time during the course of his appeal, a gastrointestinal disability and, if so, whether it is etiologically related to his active service.  The examiner reviewed the Veteran's medical history, including both in-service and post-service medical records, conducted a physical examination, and reviewed diagnostic testing performed by other physicians.  The examiner noted that the Veteran's symptoms, as described by the Veteran, including loose stools and "increased bowel movements when he eats vegetables or spaghetti."  October 2013 Report on VA Examination (also noting: "He has had no lower GI bleeding associated with diarrhea.").  Based on his examination and review of the claims file, the VA examiner concluded that, although the Veteran "has more daily stools than the average person, [] there is no evidence at this visit that it is anything other than a normal variation."  Id.  In reaching this conclusion, the VA examiner relied on a number of supporting facts including, but not limited to, (1) the lack of evidence in service treatment records indicating that the Veteran's episodes of loose stools/diarrhea during his active military service were due to chronic intestinal disease, (2) the lack of evidence in service treatment records indicating that the Veteran's in-service gastrointestinal issues resulted in prolonged disability or functional loss, (3) the medical evidence indicating there is no blood loss associated with the stools, (4) a recent colonoscopy that failed to indicate any abnormalities, and (4) the existence of other potentially contributing factors such as the fact that the Veteran "remains significantly overweight."  Id.  The VA examiner summed up his opinion by concluding the Veteran does not have a current gastrointestinal disability.  October 2013 Report on VA Examination ("His current stool pattern is more likely than not functional and represents a normal variant.").

The Board finds the VA examiner's opinion competent, credible, and persuasive.  The VA examiner's evaluation and review of the Veteran's medical history was thorough, well-reasoned, and well-supported by the evidence of record.  Moreover, his conclusion is supported by medical records indicating an absence of continued gastrointestinal problems or complaints.  See, e.g., February 2007 VA Primary Care Physician Note ("He has no more diarreha [sic]" and otherwise indicating normal gastrointestinal tract).  The opinion has also not been undermined by any additional medical evidence.  As such, the medical evidence, including the VA examiner's opinion, weighs heavily against the Veteran's claim.

In short, the most probative evidence of record establishes that the Veteran does not currently suffer from a gastrointestinal disability.  

Congress has specifically limited service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Because the Board finds that the Veteran does not have a gastrointestinal disability, the criteria for establishing service connection for a gastrointestinal disability have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  

Accordingly, after considering the evidence of record in its entirety, the Board concludes that the weight of the evidence is against a finding that it is at least as likely as not that the Veteran has a gastrointestinal disability as a result of his military service.  Therefore, the benefit of the doubt rule does not apply and the Veteran's claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 53-56.




II. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in October 2005 and, again, in March 2006, prior to the initial adjudication of his request for service connection for a gastrointestinal disability in September 2006.  The Veteran also received additional VCAA notice letters prior to the most recent adjudication of this claim in November 2013.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration records.  The Veteran has not otherwise identified any potentially relevant treatment records not already of record.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

VA also satisfied its duty to obtain a medical examination.  In October 2013, VA provided the Veteran a medical examination to determine whether he had a gastrointestinal disability and, if so, whether such disability was related to his active service.  The examinations was adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims now on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a gastrointestinal disability is denied.




REMAND

With respect to the issues of service connection for an acquired psychiatric disability and for diabetes mellitus, type II, it appears that the development requested by the Board in its September 2013 decision was not completed by the Appeals Management Center (AMC).  Specifically, the AMC issued a November 2013 Supplemental Statement of the Case that only addressed the issue of entitlement to service connection for a stomach disorder, to include diarrhea, despite instructions to readjudicate all "the issues on appeal" after specified development of the record.

There is also some suggestion in the record that the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, may have been granted.  See, e.g., January 2013 VA Eye Note (indicating the Veteran is service connected for diabetes and other conditions); but see November 2011 VA Eye Note (predating denial of diabetes claim, but indicating service connection for diabetes and other conditions); see also February 2014 Appellate Brief (noting uncertainty regarding resolution of these claims).  The ambiguity in the medical records is not resolved by review of the claims file.  The claims file (including the "Virtual VA" system) does not contain a rating decision or statement of the case addressing the diabetes claim or the claim relating to depression, nor does the claims file contain any other documentation that the Veteran was notified of a decision with respect to either of those claims.  Unfortunately, the Board must remand this matter once again to ensure compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, the record establishes that the Veteran has a current diagnosis of diabetes mellitus, type II, and the Veteran claims that his current diabetes was caused by "his service in the USAR."  February 2011 Written Brief Presentation; July 2007 VA Form 9 ("I had diabetes while in service but never received a diagnosis.").  The threshold for obtaining a VA examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).  Giving the benefit of the doubt to the Veteran, the Board finds that, for purposes of determining whether the Veteran is entitled to a VA examination, the McLendon elements have been met.  The Veteran should be provided a VA examination in connection with his claim of entitlement to service connection for diabetes mellitus, type II.

Likewise, the record is not clear regarding whether the Veteran currently has an acquired psychiatric disability.  While it does not appear he has been diagnosed with depression or any other mental disorder by a qualified mental health professional, his medical records do indicate that he may suffer from an acquired psychiatric disability.  See, e.g., September 2002 VA Progress Note (indicating a "provisional diagnosis" of depression); October 2005 Non-VA Diabetic Progress Note (listing "depression" among diagnoses, but not indicating source or basis for the diagnosis).  Assuming the Veteran does have an acquired psychiatric disability, the record contains no nexus opinion by a qualified mental health professional despite, giving the Veteran the benefit of the doubt, "some indication" of a connection to in-service stress identified by the Veteran.  See McLendon, 20 Vet. App. at 85-86.  To avoid a fourth remand of this claim, the Veteran also should be afforded a VA examination with respect to his claim of entitlement to service connection for an acquired psychiatric disability so that the record is fully developed and a decision on the merits can be made.

On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether service connection has been granted for either diabetes mellitus and/or an acquired psychiatric disorder.  If either issue has been granted, the Veteran is not required to be examined as directed below for that issue, but evidence of such a grant (rating decision or supplemental statement of the case) should be posted on the VBMS site and provided to the Veteran and his representative.  If service connection has been granted for both issues, no directed development should be conducted and the claims file returned to the Board.

2.  If, and only if, either service connection issue remains on appeal, obtain and associate with the claims file all outstanding VA treatment records including any records generated by the Tuskegee VAMC (if any) and any other VA facilities from June 2013 to the present.  

2.  Then, if the Veteran has not already been service connected for diabetes mellitus, schedule him for a VA examination with respect to his diabetes mellitus, type II.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be provided to the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should address the following:

Is it at least as likely as not (probability of at least 50 percent) that the Veteran's currently diagnosed diabetes mellitus, type II, either began during or was otherwise caused by his military service?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made. 

3.  If the Veteran has not already been service connected for an acquired psychiatric disorder, schedule him for a VA psychiatric examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be provided.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination of the Veteran deemed necessary, the examiner should answer the following questions:

(a) Does the Veteran currently have an acquired psychiatric disorder(s) (other than PTSD)?

(b) For any diagnosed acquired psychiatric disorder is it at least as likely as not (probability of at least 50 percent) that such a disorder either began during or was otherwise caused by his military service?

(c) For any diagnosed acquired psychiatric disorder is it at least as likely as not (probability of at least 50 percent) that such a disorder was either caused or aggravated by any service connected disability?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  Then, provided that service connection has not already been granted for diabetes mellitus and/or and acquired psychiatric disorder, readjudicate those two issues.  If one or both of those issues has been granted, documentation should be If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


